'
AO"'
   245B (Rev. 02/08/2019) Judg1nent in a Crilninal Petty Case (Modified)                                                                       Page I oft   i
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                 v.                                                 (For Offenses Co111mitted On or After Noven1ber 1, 1987)


                        Huber Flores-Arreola                                        CaseNumber: 3:19-mj-21462

                                                                                    Casey J Donovan
                                                                                    Defendant's Attorney


REGISTRATION NO. 84324298
THE DEFENDANT:
 lZJ pleaded guilty to count( s) 1 of Complaint
                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                   Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                         1

  D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                fS TIME SERVED
  lZI Assessment: $10 WAIVED lZI Fine: WAIVED
  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, March 28, 2019
                                                                               Date of Imposition of Sentence

                                                         F~lED
                                                          MAR 2 8 2019
                                                CLERK, U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                             ·,:                      c:::r:')T'/
 Clerk's Office Copy                                                                                                              3: 19-mj-21462
